Citation Nr: 1017445	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  03-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to 
include residuals of a right upper lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 until September 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In September 2005, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in April 2006 when 
it was remanded for further development.  After completion of 
the development requested, the case was returned to the Board 
and in an August 2007 decision the Board denied the Veteran's 
claim of entitlement to service connection for a lung 
disability, to include residuals of a right upper lobectomy.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2008 Order, the Court granted the parties' joint 
motion for remand, vacating the Board's August 2007 decision, 
and remanded the case for compliance with the terms of the 
joint motion.

Subsequently, in October 2009 the Board again remanded the 
Veteran's claim for further development consistent with joint 
motion for remand.  The required development having been 
completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence does not demonstrate that a current 
lung disability is causally related to active service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for 
a lung disability, to include residuals of a right upper 
lobectomy.  Specifically, he contends that he was exposed to 
chemicals in service and that this exposure caused his 
current lung problems.  In his substantive appeal, he noted 
that he worked with floor strippers in an unventilated 
environment.  An earlier September 2002 correspondence noted 
in-service exposure to paint fumes, acetone, and other 
chemicals while working in a missile maintenance shop.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
Veteran underwent a right lobectomy in April 2002.  
Additionally, a VA examination in April 2007 contains a 
diagnosis of chronic obstructive pulmonary disease.  
Therefore, a current disability is established, and the first 
element of a service connection claim is satisfied.  However, 
as will be discussed below, the remaining criteria necessary 
to establish service connection have not been met.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a lung disability existed prior to the 
Veteran's service.  In this regard, it is noted that a 
Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. 
§ 1111.

In assessing whether the Veteran was in sound condition upon 
entry to service, the Veteran's service medical records have 
been reviewed.  The Veteran's enlistment examination in April 
1980 revealed normal findings with respect to the lungs and 
chest.  The Veteran denied asthma, shortness of breath, 
chronic cough, and other respiratory symptomatology in a 
report of medical history completed at that time.  

Because the Veteran's entrance examination did not show any 
respiratory disability, the presumption of soundness is 
triggered.  Moreover, although the Veteran stated at his 
September 2005 hearing that he suffered from bronchitis prior 
to his enlistment, the Board finds no clear and unmistakable 
evidence that a chronic respiratory or lung disability 
preexisted service.  Therefore, the presumption of soundness 
remains intact.  Accordingly, the appropriate question for 
consideration is whether a lung disability was incurred in 
rather than aggravated by active service.  

The service treatment records do reveal treatment for chest 
pain and shortness of breath in February 1981.  The 
impression was chest wall myositis.  It was indicated that 
the Veteran was a smoker.  The Veteran had smoked 1 pack of 
cigarettes a day over the previous 9 years.  

The service treatment records also show treatment for 
bronchitis in October 1981.  No further respiratory problems 
were noted in service, and the lungs and chest were found to 
be normal at the Veteran's August 1983 separation 
examination.  

Overall, the service treatment records do not tend to show 
that a chronic lung/respiratory disability was incurred in 
service.  Rather, those records show treatment for acute and 
transitory conditions that resolved prior to separation.  

Although the service treatment records do not in themselves 
demonstrate that a lung disability was incurred during active 
duty, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the Veteran's current respiratory disability is causally 
related to active service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
findings indicative of a respiratory disability until July 
1998 when the Veteran was noted to have bilateral upper lobe 
infiltrates.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the medical evidence 
does not show the presence of any symptoms of a respiratory 
disability until more than 14 years after separation from 
service.  This is significant evidence against the claim.

The Board acknowledges a June 2003 statement written by a VA 
physician in which it was opined that the Veteran's chronic 
lung disease "may have commenced with chemical exposure and 
smoking and further worsened by subsequent tuberculosis."  

Again, the Veteran has indicated chemical exposure during 
service.  However, the June 2003 doctor's statement noted 
above does not state that it was at least as likely as not 
the a current respiratory disability is causally related to 
service.  Rather, the "may have commenced" language is 
speculative and equivocal.  Moreover, the opinion is of 
limited probative value because there was no indication that 
it was based on a review of the claims folder.  Additionally, 
the private doctor did not discuss the extent to which the 
Veteran's smoking history impacted the etiology of his lung 
disease, further limiting the probative value of the opinion 
offered.

The record also contains an opinion offered by a VA examiner 
in April 2007.  At that time, it was concluded that it was 
less likely than not that the Veteran's chronic obstructive 
pulmonary disease and emphysema were secondary to his 
military service.  Rather, it was concluded that the Veteran 
developed emphysematous bullae and obstructive lung disease 
over the past 18 years since military discharge.  

Subsequently in December 2009 the Veteran was afforded 
another VA Compensation and Pension examination.  After 
examination, the Veteran was diagnosed with moderate chronic 
obstructive pulmonary disease.  The examiner commented on the 
bilateral upper lobe infiltrates found in July 1998 
indicating that they "were most likely [an] original 
manifestation of [an] active TB infection."  The examiner 
noted that the Veteran was treated for one year for an active 
TB infection in Salem, Virginia, after service.  The examiner 
further noted that the Veteran's records reveal that the 
Veteran complained of shortness of breath with running one 
and half miles upon his examination at separation from 
service.  It was further indicated that the Veteran was a 
smoker, that he had been treated for bronchitis in the 
winter, and that his shortness of breath was attributed to 
his smoking.  The examiner noted that the Veteran's service 
treatment records revealed that the Veteran was treated for 
viral pneumonitis, bronchitis, or allergic disease in October 
1981.  He also had a positive culture for bacterial 
bronchitis.  In August 1983 the Veteran was noted to have a 
negative chest X-ray and a negative purified protein 
derivative (PPD) test.  The examiner noted that the Veteran's 
post-service treatment records revealed that the Veteran had 
right lung apex opacification upon a computed tomography (CT) 
scan of the lungs in December 2001.  In February 2002 the 
Veteran was noted to have questionable old or new apex 
changes with a diagnosis of emphysematous changes and right 
upper lobe scarring.  The examiner stated that the medical 
provider "indicated that the changes were likely secondary 
to old TB infection and the records indicate that the Veteran 
was treated for TB for one year in Virginia."  The examiner 
reported that the Veteran underwent a bronchoscopy in 2002 
that was negative for cancer; however, the Veteran underwent 
a right upper lobectomy for biopsy purposes.  The diagnosis 
was old TB and emphysema; hemoptysis secondary to epistaxis, 
resolved; and tobacco use.  The examiner noted that the 
Veteran's current pulmonary function tests revealed moderate 
obstructive disease and that this was an expected 
complication from prolonged smoking.  As such, the examiner 
rendered the opinion that it was "not likely that this 
Veteran's current lung disability was related to the one 
incident of (bacterial induced) "bronchitis" of note in the 
record."

The Veteran himself believes that his lung disease was 
incurred in service, but he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board finds that the preponderance of the evidence is 
against finding that the Veteran's current lung condition is 
related to the Veteran's active service and, therefore, 
entitlement to service connection is not warranted.  As noted 
above, the Veteran is currently diagnosed with a chronic lung 
disability and the Veteran was treated for acute bronchitis 
in service.  The Board acknowledges that in a statement dated 
in June 2003 a VA physician opined that the Veteran's chronic 
lung disease "may have commenced with chemical exposure and 
smoking and further worsened by subsequent tuberculosis."  
However, as discussed above, the Board notes that the word 
"may" is entirely speculative and does not create an 
adequate nexus for the purposes of establishing service 
connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The preponderance of 
the competent medical evidence, including the reports of VA 
medical examinations dated in April 2007 and December 2009, 
does not associate the Veteran's current lung condition with 
the Veteran's active service, including the Veteran's 
diagnosis and treatment for bronchitis in service.  As such, 
entitlement to service connection for a lung disability, to 
include residuals of a right upper lobectomy, is denied.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2006 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The letter also informed the appellant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued in May 2007 and February 2010 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
treatment records from the VA Medical Center in Tampa, 
Florida.  The Veteran was provided an opportunity to set 
forth his or her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in April 2007 and December 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a lung disability, to include 
residuals of a right upper lobectomy, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


